[ex1012interestpledgeagre001.jpg]
Execution Copy AVAYA Interest Pledge Agreement (FRA#284857) AVAYA VERWALTUNGS
GMBH AVAYA GERMANY GMBH TENOVIS TELECOM FRANKFURT GMBH & CO. KG as Pledgors
AVAYA GMBH & CO. KG as Partnership and CITIBANK, N.A. as Administrative Agent
and Pledgee and the institutions named herein as Original Pledgees INTEREST
PLEDGE AGREEMENT (Geschäftsanteilsverpfändung) Skadden, Arps, Slate, Meagher &
Flom LLP An der Welle 3 60322 Frankfurt am Main Germany Exhibit 10.12



--------------------------------------------------------------------------------



 
[ex1012interestpledgeagre002.jpg]
1 AVAYA Interest Pledge Agreement (FRA#284857) This INTEREST PLEDGE AGREEMENT
(the "Agreement") is made on 4 June 2015 between: (1) AVAYA VERWALTUNGS GMBH, a
limited liability company (Gesellschaft mit beschränkter Haftung) constituted
under the laws of the Federal Republic of Germany, with registered office at
Theodor-Heuss-Allee 112, 60486 Frankfurt am Main, Germany, registered with the
commercial register (Handelsregister) of the local court (Amtsgericht) of
Frankfurt under registration number HRB 76816 (the "Pledgor 1"); (2) AVAYA
GERMANY GMBH, a limited liability company (Gesellschaft mit beschränkter
Haftung) constituted under the laws of the Federal Republic of Germany, with
registered office at Theodor-Heuss-Allee 112, 60486 Frankfurt am Main, Germany,
registered with the commercial register (Handelsregister) of the local court
(Amtsgericht) of Frankfurt under registration number HRB 47534 (the "Pledgor
2"); (3) TENOVIS TELECOM FRANKFURT GMBH & CO KG, a limited partnership with a
limited liability company as its general partner (GmbH & Co. KG) organized under
the laws of the Federal Republic of Germany, with registered office at Theodor-
Heuss-Allee 112, 60486 Frankfurt am Main, Germany, registered with the
commercial register (Handelsregister) of the local court (Amtsgericht) of
Frankfurt under registration number HRA 29494 (the "Pledgor 3"; Pledgor 1,
Pledgor 2 and Pledgor 3 are collectively referred to as the "Pledgors"); (4)
CITIBANK, N.A., in its capacity as administrative agent under the Credit
Agreement (as defined below), (the "Administrative Agent"), acting for itself
and the other Secured Parties (as defined below) in its and their capacity as
lenders and other secured party or parties under or in connection with the
Credit Agreement (the other Secured Parties together with the Administrative
Agent are collectively referred to as the "Original Pledgees"); and (5) AVAYA
GMBH & CO. KG, a limited partnership with a limited liability company as its
general partner (GmbH & Co. KG) organized under the laws of the Federal Republic
of Germany, with registered office at Theodor-Heuss-Allee 112, 60486 Frankfurt
am Main, Germany, registered with the commercial register (Handelsregister) of
the local court (Amtsgericht) of Frankfurt under registration number HRA 29419
("Partnership"). The Pledgors, the Administrative Agent, the other Pledgees and
the Partnership are hereinafter collectively referred to as the "Parties" and
each also as a "Party". WHEREAS: (A) Reference is made to that certain credit
agreement, dated as of 4 June 2015, among Avaya Canada Corp., an unlimited
liability company organized under the laws of the province of Nova Scotia, Avaya
UK, a company incorporated under the laws of England and Wales, Avaya
International Sales Limited, a limited liability company incorporated under the
laws of Ireland, Avaya Deutschland GmbH and the Partnership as borrowers
(collectively, the "Borrowers"), the other loan parties from time to time party
thereto, the lenders from time to time party thereto, the Administrative Agent,
and each other party thereto (as amended, restated, supplemented, confirmed or



--------------------------------------------------------------------------------



 
[ex1012interestpledgeagre003.jpg]
2 AVAYA Interest Pledge Agreement (FRA#284857) otherwise modified from time to
time the "Credit Agreement"). (B) It is a condition under the Credit Agreement
that the Pledgors enter into this Agreement and to pledge its respective
interests in the Partnership as security for the Secured Obligations (as defined
below). NOW THEREFORE, the Parties agree as follows: 1. DEFINITIONS AND RULES OF
CONSTRUCTION 1.1 Definitions In this Agreement: "Administrative Agent" shall
have the meaning assigned to such term in the preamble hereto and includes each
other Person appointed as a successor Administrative Agent. “Arrangers” means
Citigroup Global Markets Inc., Bank of America, N.A. and Wells Fargo Bank,
National Association, each in its capacity as a joint lead arranger under or in
connection with the Credit Agreement. "Borrowers" shall have the meaning
assigned to such term in the preamble hereto and includes each other Person that
becomes a borrower under the Credit Agreement from time to time. "Business Day"
means any day other than a Saturday, Sunday or other day on which commercial
banks in New York, New York, USA, or Frankfurt am Main, Germany are authorised
or required by law to close. "Collateral Documents" means (i) any U.S. pledge
and security agreement; (ii) each pledge agreement, mortgage, deed of hypothec,
debenture, bond, security agreement, guarantee or other agreement in favour of
the Administrative Agent and any other pledge agreement, mortgage, security
agreement or other agreement entered into pursuant to the terms of the Loan
Documents that is governed by the laws of Canada (or any subdivision thereof);
(iii) each pledge agreement, mortgage, deed of hypothec, debenture, bond,
security agreement, guarantee or other agreement in favour of the Administrative
Agent and any other pledge agreement, mortgage, security agreement or other
agreement entered into pursuant to the terms of the Loan Documents that is
governed by the laws of the Netherlands (or any subdivision thereof), securing
the Obligations; (iv) each pledge agreement (including this Agreement),
mortgage, security agreement, guarantee or other agreement in favour of the
Administrative Agent and any other pledge agreement, mortgage, security
agreement or other agreement entered pursuant to the terms of the Loan Documents
that is governed by the laws of the Federal Republic of Germany; (v) each pledge
agreement, mortgage, charge, security agreement, security trust deed, Irish
share charge, guarantee or other agreement in favor of the Administrative Agent,
and any other pledge agreement, mortgage, security agreement or other agreement
entered into pursuant to the terms of the Loan Documents that is governed by the
laws of Ireland (or any subdivision thereof), securing the Obligations; (vi)
each pledge agreement, mortgage, charge, security agreement, security trust
deed, U.K. share charge, guarantee or other



--------------------------------------------------------------------------------



 
[ex1012interestpledgeagre004.jpg]
3 AVAYA Interest Pledge Agreement (FRA#284857) agreement in favor of the
Administrative Agent, and any other pledge agreement, mortgage, security
agreement or other agreement entered into pursuant to the terms of the Loan
Documents that is governed by the laws of England and Wales, securing the
Obligations; and (vii) collateral assignments, security agreement supplements,
security agreements, pledge agreements or other similar agreements delivered to
the Administrative Agent and the Lenders and each of the other agreements,
instruments or documents that creates or purports to create a lien or guarantee
in favor of the Administrative Agent for the benefit of the Secured Parties.
“Debtor Relief Laws” means title 11 of the United States Code entitled
"Bankruptcy" as now or hereafter in effect, or any successor statute, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada), the Winding-Up and Restructuring Act (Canada), the UK Insolvency Act
1986, and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, arrangement, rearrangement, readjustment,
composition, liquidation, receivership, insolvency, reorganization,
examinership, or similar debtor relief or debt adjustment laws of the United
States, Canada, England and Wales, Ireland, Germany or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally, including (solely with respect to any corporation incorporated under
the laws of Canada or any province or territory thereof) any corporate law of
any jurisdiction permitting a debtor to compromise the claims of its creditors
against it and including any rules and regulations pursuant thereto. "Event of
Default" means an event which would entitle the Administrative Agent under the
Credit Agreement, inter alia, to terminate forthwith the commitments and declare
the loans and reimbursement obligations and other amounts outstanding under any
of the Loan Documents due and payable in full or in part. "Existing Interest"
means all interest in whatever nominal value which the Pledgors hold in the
Partnership as at the date hereof, including, for the avoidance of doubt, such
interests listed under Clause 2 below. "Future Interest" means all additional
interest in the capital of the Partnership in whatever nominal value which the
relevant Pledgor may acquire after the execution of this Agreement. "Future
Pledgee" means any entity or Person which may become a pledgee hereunder by way
of (i) transfer of the Pledges by operation of law following the transfer or
assignment (including by way of novation or assumption (Vertragsübernahme)) of
any part of the Secured Obligations from any Original Pledgee or Future Pledgee
to such future pledgee and/or (ii) accession to this Agreement pursuant to
sub-Clause 3.4 hereof as pledgee. "Interest" means jointly the Existing Interest
and the Future Interest. "Issuer Documents" means any Letter of Credit, any
Letter of Credit application, and any other document, agreement and instrument
entered into by an L/C Issuer and Avaya Inc. (or any of its subsidiaries) or in
favour of such L/C Issuer and relating to such Letter of Credit.



--------------------------------------------------------------------------------



 
[ex1012interestpledgeagre005.jpg]
4 AVAYA Interest Pledge Agreement (FRA#284857) “L/C Issuer” means, individually
or collectively, as the context requires, Citibank, N.A. and any other Lender
that becomes an L/C Issuer under the Credit Agreement, in each case, in its
capacity as an issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder. Any L/C Issuer may, in its discretion, arrange for
one or more Letters of Credit to be issued by affiliates of such L/C Issuer, in
which case the term “L/C Issuer” shall include any such affiliate with respect
to Letters of Credit issued by such affiliate. "Lender" means each entity which
has become or may become in the future a lender under the Credit Agreement and,
as the context requires, includes any issuer of Letter of Credit and each swing
line lender under the Credit Agreement, other than, in each case, any such
entities or other Person that has ceased to be a party to the Credit Agreement.
"Letter of Credit" means any commercial letter of credit, standby letter of
credit and indemnity, guaranty exposure transmittal memorandum or similar form
of credit support, in each case issued under or in connection with the Credit
Agreement. “Loan Documents” means, collectively, (i) the Credit Agreement, (ii)
each promissory note (revolving credit note) of the Borrowers payable in
US-Dollars to any Lender or its registered assigns evidencing the aggregate
indebtedness of the Borrowers to such Lender resulting from the revolving credit
loans made by such Lender under or in connection with the Credit Agreement,
(iii) each guaranty of all Obligations of any Borrower made by each Borrower and
each direct parent (that is not organized under the laws of the USA, any state
thereof or the District of Columbia) of each Borrower in favour of the
Administrative Agent on behalf of the Secured Parties; (iv) each unsecured
guaranty of all Obligations made by Avaya Inc. and certain subsidiaries of Avaya
Inc. (organized under the laws of the USA, any state thereof or the District of
Columbia) in favor of the Administrative Agent on behalf of the Secured Parties;
(v) the Collateral Documents; and the Issuer Documents. "Loan Parties" means the
Borrowers, Avaya Inc. and each subsidiary of Avaya Inc. which (and as long it)
provides for a guaranty under or in connection with the Credit Agreement.
"Obligations" means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any loan by a Lender to a Borrower under or in
connection with the Credit Agreement or a Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. "Parallel Obligations" means the independent obligations of any
Loan Party arising pursuant to the Credit Agreement or under any other abstract
acknowledgement of indebtedness (abstraktes Schuldanerkenntnis) in favour of the
Administrative Agent granted in relation to the Loan Documents.



--------------------------------------------------------------------------------



 
[ex1012interestpledgeagre006.jpg]
5 AVAYA Interest Pledge Agreement (FRA#284857) "Person" means any natural
person, corporation, limited liability company, trust, joint venture,
association, company, partnership, governmental authority or other entity.
"Pledge" has the meaning given to such term in Clause 3 (Pledge of Interest and
Ancillary Rights). "Pledgees" means Original Pledgees and the Future Pledgees
and "Pledgee" means any of them. "Secured Parties" shall mean, collectively, the
Administrative Agent, the Lenders, any supplemental administrative agent under
the Credit Agreement, any receiver or delegate and each co-agent or subagent
appointed by the Administrative Agent under or in connection with the Credit
Agreement from time to time. "Secured Obligations" shall mean the Obligations,
including, the Parallel Obligations. The Secured Obligations shall include any
obligation based on unjust enrichment (ungerechtfertigte Bereicherung) or tort
(Delikt). "Security" means any mortgage, charge, pledge, lien or other security
interest securing any obligation of any person or any other agreement or
arrangement having a similar effect granted by any Foreign Loan Party under the
Loan Documents with a view to securing the Secured Obligations or any other
rights of any Secured Party. 1.2 Construction (a) In this Agreement the word(s):
(i) "include", "includes", "including" and "in particular" shall be construed as
illustrative only and not as limiting the generality of any preceding words;
(ii) "hereby", "herein", "hereof", "hereunder" and "herewith", and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof; (iii) "promptly" means without undue
delay (ohne schuldhaftes Zögern); and (iv) "will" shall be construed to have the
same meaning and effect as the word "shall". (b) Unless a contrary indication
appears, words importing the plural shall include the singular and vice versa.
1.3 Other references (a) Unless a contrary indication appears, in this
Agreement: (i) any definition of, or reference to, any agreement, instrument or
other document shall be construed as a reference to such agreement, instrument
or other document as amended, novated, restated, supplemented, superseded,
extended or otherwise modified from time



--------------------------------------------------------------------------------



 
[ex1012interestpledgeagre007.jpg]
6 AVAYA Interest Pledge Agreement (FRA#284857) to time (subject to any
restrictions on such amendments, novations, restatements, supplements,
supersessions, extensions or modifications set forth in any of the Loan
Documents); (ii) any reference to any Person shall be construed to include such
Person's successors, transferees and assigns; and (iii) references to "Clauses"
and "Schedules" are references to clauses of, and schedules to, this Agreement.
(b) The headings in this Agreement are for ease of reference only and shall not
affect the interpretation of this Agreement. 1.4 This Agreement is made in the
English language. For the avoidance of doubt, the English language version of
this Agreement shall prevail over any translation of this Agreement. However,
where a German translation of an English word or phrase appears in the text of
this Agreement, the German translation of such word or phrase shall prevail.
Where a legal concept is described in English, the meaning or construction of
such legal concept under any law other than the law of the Federal Republic of
Germany by any relevant foreign court shall not apply to this Agreement and in
any event shall be ascribed the meaning or construction as applied by the law of
the Federal Republic of Germany or a German court. 2. PLEDGED INTEREST 2.1
Pledgor 1 is the sole general partner (Komplementär) of the Partnership with a
general partnership interest of EUR 0. 2.2 Pledgor 2 and Pledgor 3 are the sole
limited partners (Kommanditisten) of the Partnership holding collectively a
fixed contribution (Kommanditeinlage / Festkapitalanteil) in total of EUR
170,955,068 and a stated liable capital (Haftsumme) in total of EUR 50,000,000.
2.3 Pledgor 2 holds a limited partnership interest (Kommanditanteil) with a
fixed contribution (Kommanditeinlage / Festkapitalanteil) of EUR 30,280,828.33
including a stated liable capital (Haftsumme) of EUR 2,550,000. 2.4 Pledgor 3
holds a limited partnership interest (Kommanditanteil) with a fixed contribution
(Kommanditeinlage / Festkapitalanteil) of EUR 140,674,239.67 including a stated
liable capital (Haftsumme) of EUR 47,450,000. 3. PLEDGE OF INTEREST AND
ANCILLARY RIGHTS 3.1 Each Pledgor hereby pledges the Interest held by it in the
Partnership to each of the Pledgees (each an "Interest Pledge"). 3.2 In addition
each Pledgor hereby pledges to each of the Pledgees: (a) all its present and
future rights to receive: (i) profits payable in relation to the Interest
(Gewinnanspruch), in particular but not limited to, any and all rights and
claims arising in



--------------------------------------------------------------------------------



 
[ex1012interestpledgeagre008.jpg]
7 AVAYA Interest Pledge Agreement (FRA#284857) connection with the capital
accounts (Kapitalkonten), any loan account (Darlehenskonto), any reserve account
(Rücklagenkonto)(if any) and any current account (laufendes Konto)(if any) of
the Pledgors (including, but not limited to, interest payable on any of these
accounts); and (ii) any liquidation proceeds (Liquidationserlöse), consideration
for redemption (Abfindungsansprüche), repaid capital in case of a capital
decrease or repaid capital surplus or paid-in surplus (Rücklage), any
compensation in case of termination (Kündigung), withdrawal (Austritt),
disqualification (Ausschluss) or any other form of retirement (Ausscheiden) as a
partner of the Partnership; (iii) all other pecuniary rights and benefits
attributable to and any other payment claims deriving from or in connection with
the Interest (including any proceeds or other consideration generated as a
result of any transfer of the Interest); and (b) any and all other rights and
benefits in connection with the Interest, (each an "Additional Pledge", together
with the Interest Pledge, the "Pledges"). 3.3 Each of the Original Pledgees
hereby accepts the Pledges for itself. 3.4 The Administrative Agent accepts, as
representative without power of attorney (Vertreter ohne Vertretungsmacht), the
respective Pledges for and on behalf of each Future Pledgee. Each Future Pledgee
ratifies such acceptance (Genehmigung der Erklärung des Vertreters ohne
Vertretungsmacht) for itself by accepting the transfer or assignment (including,
for the avoidance of doubt, by way of novation, succession, assumption of
contract (Vertragsübernahme) or otherwise) of any Secured Obligation (or part of
them) from any Pledgee or by becoming a party to any Loan Document. Upon such
ratification (Genehmigung), such Future Pledgee becomes a party to this
Agreement, it being understood that any future or conditional claim (zukünftiger
oder bedingter Anspruch) of such Future Pledgee arising under any Loan Document
shall be secured by the Pledges constituted hereunder. 3.5 All Parties hereby
confirm that the validity of the Pledges granted hereunder shall not be affected
by the Administrative Agent acting as representative without power of attorney
for each Future Pledgee. 3.6 The validity and effect of each Pledge shall be
independent from the validity and effect of any of the other Pledges. Each
Pledge to each of the Pledgees shall be a separate and individual pledge ranking
pari passu with each other Pledge. 3.7 Each Pledge is in addition, and without
prejudice, to any other security interest that any Pledgee may now have, or
hereafter receive, in respect of any Secured Obligation. 3.8 For the avoidance
of doubt, the Parties agree that nothing in this Agreement shall exclude a
transfer of all or part of the Pledges created hereunder by operation of law
upon the transfer or assignment (including by way of novation or assumption of



--------------------------------------------------------------------------------



 
[ex1012interestpledgeagre009.jpg]
8 AVAYA Interest Pledge Agreement (FRA#284857) contract (Vertragsübernahme)) of
all or part of the Secured Obligations by any Pledgee to any Future Pledgee. 4.
SECURITY PURPOSE 4.1 The Pledges are constituted in order to secure the prompt
and complete satisfaction of any and all Secured Obligations. 4.2 The Pledges
shall also cover any future extension of the Secured Obligations and each
Pledgor hereby expressly agrees that the provisions of § 1210 para. 1 sentence 2
of the German Civil Code (Bürgerliches Gesetzbuch – the "BGB") shall not apply
to this Agreement. 5. CONSENT OF THE PARTNERSHIP AND NOTIFICATION The respective
Pledgor hereby notifies the Partnership of the Pledges created hereunder. The
Partnership hereby acknowledges the Pledges created hereunder by countersigning
this Agreement. 6. VOTING, DIVIDEND AND OTHER MEMBERSHIP RIGHTS 6.1 The
membership rights (Mitgliedschaftsrechte), including the voting rights, attached
to the Interest, remain with the Pledgor. 6.2 Unless otherwise agreed between
the Parties in writing or any stricter form required, each Pledgor (i) shall at
all times until the full satisfaction of all Secured Obligations or the release
of the Pledges exercise its membership rights, in particular its voting rights,
in a manner that the validity and enforceability of the Pledges and the
existence of the Interest are not in any way materially and adversely affected,
(ii) shall not take, or participate in, any action that could impair the
security interest of the Pledgees or the security purpose as described in Clause
4 (Security Purpose) or defeat, impair or circumvent the rights of the Pledgees
hereunder, and (iii) shall not act in a manner which would cause an Event of
Default to occur (excluding any of the foregoing which results solely from any
action which is permitted under the Loan Documents). Each Pledgor undertakes to
exercise its voting rights from time to time in such a way that, without the
prior consent of the Pledgees, acting through the Administrative Agent (which
consent may not unreasonably be withheld or delayed), no resolutions are passed
which will materially and adversely affect the value of the Interest, namely the
reduction or increase of the capital of the Partnership, any merger of the
Partnership or its liquidation, dissolution or the termination of its existence
or the cessation of its business or part of its business (excluding any of the
foregoing which results solely from any action which is permitted under the Loan
Documents). 6.3 Each Pledgor shall inform the Administrative Agent promptly of
all actions concerning the Partnership that might have a material and adverse
effect on the security interest of the Pledgees. In particular, each Pledgor
shall notify the Administrative Agent of any partners' meeting at which a
resolution is intended to be adopted that would materially and adversely affect
the Pledges. Each Pledgor shall send to the Administrative Agent without undue
delay (unverzüglich) a copy of the minutes of any such partners' meeting
(regardless of whether it was intended to pass a partners' resolution which
could have a material adverse effect). Without prejudice to



--------------------------------------------------------------------------------



 
[ex1012interestpledgeagre010.jpg]
9 AVAYA Interest Pledge Agreement (FRA#284857) the aforesaid, as long as any of
the Pledges remain in effect, and, without any obligation under this Agreement
to provide privileged and other confidential information, each Pledgor shall
send to the Administrative Agent, upon its written specific request, a copy of
the minutes of any ordinary or extraordinary partners' meeting relating to the
Partnership. 6.4 Following an Event of Default which is continuing, the
Pledgees, their respective representatives or any other Person designated by any
of the Pledgees shall be permitted, to the extent legally permissible, to
participate in any partners' meetings without the power to vote. 6.5
Notwithstanding that the profits related to the Interest are pledged hereunder,
each Pledgor shall be entitled to receive and retain all profit payments in
respect of the Interest until the occurrence of an Event of Default which is
continuing and the receipt of a notice from the Administrative Agent that it is
exercising its rights under this Clause 6. Thereafter, any dividends and any
such payments in respect of the Interest shall be delivered to the
Administrative Agent to be held as Security and shall, if received by a Pledgor,
be received as holder for the Pledgees and segregated from the other property or
funds of the relevant Pledgor and be forthwith delivered to the Administrative
Agent as Security. After all Events of Default have been cured or waived, the
Administrative Agent shall promptly repay to the Pledgor (without interest) all
dividends, interest, principal or other distributions that the Pledgor would
otherwise be permitted to retain pursuant to the terms of this Clause Error!
Reference source not found. that remain in such account, unless the
Administrative Agent has exercised its rights under and in accordance with
Clause 9. 6.6 Each Pledgor will promptly inform the Administrative Agent of any
change in the capital of the Partnership, the partner structure (including the
ownership of any interest in the Partnership) as well as the distribution and
nominal amounts of any of the interest in the Partnership. 7. REPRESENTATIONS
AND WARRANTIES Each Pledgor hereby guarantees (garantiert) to each of the
Pledgees by way of an independent guarantee (selbstständiges
Garantieversprechen) pursuant to § 311 para. 1 BGB that the following statements
are accurate and complete: 7.1 At the date hereof the Partnership has been duly
established and is validly existing as a partnership with a limited liability
company (Gesellschaft mit beschränkter Haftung) as its general partner (GmbH &
Co. KG) under the laws of the Federal Republic of Germany and is neither unable
to pay its debts as and when they fall due (zahlungsunfähig), over-indebted
(überschuldet) nor subject to imminent illiquidity (drohende
Zahlungsunfähigkeit) (all within the meaning of §§ 17 to 19, inclusive, of the
German Insolvency Act (Insolvenzordnung, "InsO")) or any similar situation under
any applicable law or subject to any insolvency proceedings (Insolvenzverfahren)
or similar proceedings under any applicable law. 7.2 The statements made in
Clause 2 above are accurate and complete in all respects. 7.3 The Existing
Interest is fully paid in and has not been repaid and there is no obligation to
make additional contributions (Einlagen, Agio, Nachschüsse) or the like.



--------------------------------------------------------------------------------



 
[ex1012interestpledgeagre011.jpg]
10 AVAYA Interest Pledge Agreement (FRA#284857) 7.4 Each Pledgor holds sole
unrestricted legal and beneficial title (alleinige unbeschränkte rechtliche und
wirtschaftliche Inhaberschaft) to the Existing Interest pledged by it. 7.5 Each
Pledgor is free to pledge and to transfer any of the Interest pledged by it to
the Pledgees and is not subject to any restrictions of any kind with regard to
the transfer of, or the granting of a pledge in, or any other disposal of, the
Interest or with regard to the right to receive profits with respect to the
Interest. 7.6 The Interest are (i) free from any rights or claims of other
Persons, and there are no outstanding warrants, options, or any other rights to
purchase or acquire any of the Interest, or partner, voting trust or similar
agreements outstanding, (ii) not subject to any restrictions of any kind with
regard to the transfer of, or the granting of a pledge in, or any other disposal
of, the Interest or with regard to the right to receive profits and (iii) free
from any encumbrances, unless otherwise permitted in the Credit Agreement, in
each case save for the Pledges granted hereunder and any restrictions expressly
agreed among the Parties in writing or any other stricter form applicable. 7.7
The validity and enforceability of this Agreement and the Pledges over the
Interest and all ancillary rights and claims as more particularly specified in
Clause 3 (Pledged Interest) are not subject to a consent or other (legal or
non-legal) requirement or condition. 7.8 All matters and facts that are required
of being entered into the commercial register (Handelsregister) of the
Partnership have been entered into the commercial register (Handelsregister),
and, in particular, no partners' resolutions regarding changes in the
partnership agreement of the Partnership have been passed which have not been
disclosed to the Administrative Agent on prior to the date hereof. 7.9 There are
no silent partnership agreements, domination and/or profit transfer agreements
or similar arrangements by which a third party would be entitled to any
participation in any profits or revenues of the Partnership. 7.10 The place from
which the Partnership is in fact administered and where all material managerial
decisions are taken (tatsächlicher Verwaltungssitz) is situated in the Federal
Republic of Germany. 7.11 Each Pledgor has the corporate power and authority to
enter into this Agreement, and all necessary authorisations to entitle the
relevant Pledgor to enter into this Agreement have been obtained and are in full
force and effect. 8. UNDERTAKINGS During the term of this Agreement, each
Pledgor undertakes to each of the Pledgees: 8.1 in each case under this Clause
8.1 other than in a transaction permitted under the Credit Agreement or the Loan
Documents, it will not take, or participate in, any action that results or might
result in such Pledgor's loss of ownership of all or part of the Interest or any
interest therein (including, for the avoidance of doubt, any transfer by means
of universal or partial succession (Gesamtrechtsnachfolge, partielle
Gesamtrechtsnachfolge)), and any other transaction which would have the same
result



--------------------------------------------------------------------------------



 
[ex1012interestpledgeagre012.jpg]
11 AVAYA Interest Pledge Agreement (FRA#284857) as a sale, transfer, encumbrance
or other disposal of the relevant Interest or which would materially and
adversely impair the security interest of the Pledgees or the security purpose
as described in Clause 4 (Security Purpose) or for any other reason defeat,
circumvent or materially and adversely impair the rights of the Pledgees unless
otherwise agreed between the Parties in writing (including respective
permissions set out in the Loan Documents) or any stricter form required or
previously consented to by the Administrative Agent (acting on behalf of the
Pledgees) in writing; 8.2 it will not, unless provided for or permitted under
this Agreement or the Credit Agreement or explicitly otherwise agreed in writing
or any other stricter form applicable between the Parties or previously
consented to by the Administrative Agent (acting on behalf of the Pledgees) in
writing: (a) resolve upon any kind of transformation (Umwandlung) within the
meaning of the German Transformation Act (Umwandlungsgesetz) in respect of the
Partnership; (b) reduce the fixed contribution (Kommanditeinlage /
Festkapitalanteil) and/or the stated liable capital (Haftsumme) of any partner
of the Partnership; (c) amend, or vote for any amendment of, the partnership
agreement of the Partnership, if and to the extent such amendment would affect
the Pledges or the rights the Pledgees/the Administrative Agent (acting on
behalf of the Pledgees), may exercise under this Agreement, in particular to
restrict or prohibit the transfer of the relevant Interest, including, without
limitation, any change pursuant to which the transfer of interest would require
the consent of the partners, a partners' resolution or the consent of any other
body of the Partnership or the Partnership itself; or (d) effect any transaction
which is reasonably likely to have a material adverse effect upon any Pledge; or
(e) agree to any of the foregoing; 8.3 it will not increase the fixed
contribution (Kommanditeinlage / Festkapitalanteil) and/or the stated liable
capital (Haftsumme) of any partner of the Partnership without the Administrative
Agent's prior written consent; 8.4 in the event of any increase of the capital
of the Partnership, not to permit any other party to subscribe to any Future
Interest in respect of the Partnership, and not to defeat, circumvent or
materially impair in any way the rights of the Pledgees created hereunder,
unless otherwise explicitly agreed in writing or any other stricter form
applicable between the Parties or previously consented to by the Administrative
Agent (acting on behalf of the Pledgees) in writing; 8.5 it will ensure that the
partnership agreement of the Partnership contains no right of first refusal
(Vorkaufsrecht) and/or transfer consent provision (Vinkulierung) or similar
restriction that (in respect of such similar restriction only), would adversely
affect the Pledges, and, additionally, refrain from taking any action in order
to incorporate or use such restriction whether in the partnership agreement of
the Partnership or in any separate agreement;



--------------------------------------------------------------------------------



 
[ex1012interestpledgeagre013.jpg]
12 AVAYA Interest Pledge Agreement (FRA#284857) 8.6 it will notify the
Administrative Agent without undue delay of any change in the participation in,
or the capital contributions to the Partnership or of any change in the
partnership agreement of the Partnership that could adversely affect the
Pledges; 8.7 at its own expense, if requested by the Administrative Agent, to
defend its title or interest in the Shares, and the security interest of the
Administrative Agent created hereunder and the priority thereof, in each case
against any and all liens (including Pfändungen but other than liens permitted
pursuant to the Credit Agreement), however arising, of all Persons whomsoever;
8.8 to obtain, comply with the terms of and do all that is necessary to maintain
in full force and effect all authorisations, approvals, licences and consents
required in or by the laws and regulations applicable to enable the respective
Pledgor lawfully to enter into and perform its obligations under this Agreement
and to ensure the legality, validity, enforceability or admissibility in
evidence of this Agreement; 8.9 to effect promptly any payments in respect of
the Interest; 8.10 it will make all declarations and take all actions, at its
own costs and expenses that the Administrative Agent reasonably requests as
being necessary for the creation, perfection, maintenance, protection,
continuance or enforcement of any of the rights purported to be created
hereunder; and 8.11 upon the reasonable request of the Administrative Agent, it
shall confirm or re- execute in written form (or, if the shares in Pledgor 1 are
or are to be pledged under or in connection with the Loan Documents, in notarial
form) and on the same terms and conditions as set forth herein, at its own costs
and expenses, the Pledges created hereunder to ensure that any Future Pledgee
receives the benefit of the Pledges. 9. ENFORCEMENT 9.1 If (i) an Event of
Default has occurred which is continuing and (ii) the requirements set forth in
§§ 1273 para. 2, 1204 et seq. BGB with regard to the enforcement of any of the
Pledges are met (Pfandreife), the Pledgees (acting through the Administrative
Agent) may at any time thereafter avail themselves of all rights and remedies
that a pledgee has against a pledgor under the laws of the Federal Republic of
Germany. 9.2 Notwithstanding § 1277 BGB, the Pledgees may enforce the Pledges
and exercise their rights without obtaining an enforceable judgment or other
instrument (vollstreckbarer Titel). The Pledgees shall be entitled to have the
Pledges enforced in any manner allowed under the laws of the Federal Republic of
Germany. 9.3 The Administrative Agent will notify the relevant Pledgor at least
5 (five) Business Days prior to the enforcement of the Pledges (or any of them)
(such notice may, for the avoidance of doubt, constitute part of the
Administration Agent's notice which results in an acceleration of the Credit
Agreement). No such notification shall be required if it were unsuitable under
the circumstances (untunlich), in particular if (i) any Pledgor has generally
ceased to make payments (Zahlungseinstellung), (ii) an application for the
institution of insolvency proceedings has been filed by or against any Pledgor
(Antrag auf Eröffnung eines Insolvenzverfahrens) unless in case of an
application filed against it, such application is obviously abusive, or
insolvency



--------------------------------------------------------------------------------



 
[ex1012interestpledgeagre014.jpg]
13 AVAYA Interest Pledge Agreement (FRA#284857) proceedings have been opened
(Eröffnung eines Insolvenzverfahrens), or (iii) compliance with the notice
period would have an adverse effect on the enforcement and realisation of the
Pledges (or any of them). Each Pledgor hereby expressly agrees that these notice
provisions are sufficient and the Pledgees (acting through the Administrative
Agent) shall not be obliged to deliver any further notices (including the
notices set out under § 1234 BGB) to any Pledgor prior to the realisation of the
Pledges (or any of them). 9.4 If the Pledgees (acting through the Administrative
Agent) should seek to enforce the Pledges, each Pledgor shall, at its own costs
and expenses, render forthwith all assistance necessary or desirable in order to
facilitate the prompt realisation of the Pledges (or any of them) and/or the
exercise by the Pledgees (acting through the Administrative Agent) of any other
right the Pledgees may have under the laws of the Federal Republic of Germany or
hereunder. 9.5 The Pledgees (acting through the Administrative Agent) may, in
their sole discretion, determine which of several security interests (created
under this Agreement or elsewhere) shall be used to satisfy the Secured
Obligations. Each Pledgor hereby expressly waives its rights pursuant to § 1230
sentence 2 BGB to limit the realisation of the Pledges and pledges over other
shares or partnership interests in one or more other companies to such number of
pledges as are necessary to satisfy the Secured Obligations. Each Pledgor
further agrees that the Administrative Agent may, in its sole discretion, decide
to enforce each of the Pledges individually at separate proceedings or together
with any other Pledges or additional pledges over shares or partnership
interests in one or more other companies at one single proceeding
(Gesamtverwertung). 9.6 The proceeds from the enforcement of the Pledges shall,
after deduction of all enforcement costs and fees (including costs for court
proceedings, legal fees and value added tax, if applicable), be paid to the
Administrative Agent and be applied in accordance with the terms of the Credit
Agreement. 9.7 Until the Secured Obligations have been satisfied and discharged
in full, the Administrative Agent shall be entitled to treat all enforcement
proceeds which have not been applied or must not be applied in satisfaction of
the Secured Obligations as additional collateral for the Secured Obligations for
the benefit of the Pledgees. 9.8 After the complete, unconditional and full
payment and discharge of all of the Secured Obligations any remaining proceeds
resulting from the enforcement of the Pledges (or part thereof) shall be
transferred to the respective Pledgor at the cost and expense of such Pledgor.
10. LIMITATIONS 10.1 Notwithstanding anything to the contrary in this Agreement
or any other Loan Document, if and to the extent that any managing director
(Geschäftsführer) of a Pledgor (or, in case of Pledgor 3, of its general
partner) demonstrates in writing to the Administrative Agent by way of providing
a certificate accompanied with background information satisfactory to the
Administrative Agent (acting reasonably) that enforcement of the collateral
created hereunder in respect of any Cross- and Upstream Liability Obligation
were to cause personal liability of such managing director based



--------------------------------------------------------------------------------



 
[ex1012interestpledgeagre015.jpg]
14 AVAYA Interest Pledge Agreement (FRA#284857) on mandatory restrictions
imposed by German law relating to up-stream and cross- stream guarantees and/or
collateral and/or payment, the Administrative Agent shall release the net
proceeds of an enforcement of the collateral created hereunder in respect of the
Cross- and Upstream Liability Obligation up to the amount at which no such
personal liability (as demonstrated by the managing director) would occur. In
the event that the Administrative Agent is so required to release any net
enforcement proceeds, the relevant Pledgor shall take all reasonable measures to
mitigate the requirement and/or amount of such release and inform the
Administrative Agent of any such measures accordingly. The relevant Pledgor
shall pay any proceeds generated from such measures without undue delay from
receipt to the Administrative Agent if and to the extent necessary to satisfy
the Secured Obligations but only if and to the extent such payment were not to
cause the aforementioned personal liability of its managing director. The
relevant Pledgor shall at any time, upon the Administrative Agent's reasonable
request, provide the Administrative Agent with further and updated evidence
showing whether and to which extent its financial condition has improved. 10.2
Any evidence relating to financial information delivered by the relevant Pledgor
in connection with Clause 10.1 above shall be prepared in accordance with the
provisions of the German Commercial Code (Handelsgesetzbuch, "HGB") consistently
applied by the relevant Pledgor (or in case of Pledgor 3, by its general
partner) in preparing its unconsolidated balance sheets (Jahresabschluss)
according to § 42 German Limited Liability Companies Act (Gesetz betreffend die
Gesellschaften mit beschränkter Haftung, GmbHG), §§ 242, 264 HGB in the previous
years, save that (i) loans provided to the relevant Pledgor by its parent or any
of its parent's subsidiaries shall be disregarded, if and to the extent that
such loans are subordinated or are considered subordinated by law or by contract
at least to the rank pursuant to § 39 (1) No. 5 InsO and (ii) loans or other
contractual liabilities incurred by the relevant Pledgor in breach of this
Agreement or any other Loan Document shall not be taken into account as
liabilities. 10.3 “Cross- and Upstream Liability Obligations” means any
guarantee and indemnity or joint and several liability which secures any
obligations owed by any other Loan Party who is an affiliated company
(verbundenes Unternehmen) within the meaning of § 15 German Stock Corporation
Act (Aktiengesetz) (in each case other than a direct or indirect subsidiary of
the relevant Pledgor). For the avoidance of doubt, any guarantee and indemnity
or joint and several liability which secures any obligations owed in respect of
(x) loans to the extent they are on-lent to the relevant Pledgor or any of its
direct or indirect subsidiaries and such amount is not repaid or (y) bank
guarantees, letters of credit or any other financial or monetary instrument
issued for the benefit of any of the creditors of the relevant Pledgor or any of
its direct or indirect subsidiaries shall not constitute Cross- and Upstream
Liability Obligations. 11. WAIVER OF DEFENCES 11.1 Each Pledgor hereby expressly
waives all defences of revocation (Einrede der Anfechtbarkeit) and set-off
(Einrede der Aufrechenbarkeit) pursuant to §§ 770, 1211 BGB.



--------------------------------------------------------------------------------



 
[ex1012interestpledgeagre016.jpg]
15 AVAYA Interest Pledge Agreement (FRA#284857) 11.2 Each Pledgor hereby
expressly waives its defences based on defences any Loan Party might have
against any of the Secured Obligations (Einreden des Hauptschuldners) pursuant
to § 1211 para. 1 sentence 1 alternative 1 BGB. 12. RECOURSE CLAIMS 12.1 If the
Pledges are enforced or if any Pledgor has discharged any of the Secured
Obligations (or any part of them), § 1225 BGB (Forderungsübergang auf den
Verpfänder) shall not apply and no rights and claims of the Pledgees shall pass
to any Pledgor by subrogation or otherwise. 12.2 Subject to any release in
accordance with Clause 10 above, no Pledgor shall at any time before, on or
after an enforcement of the Pledges, and/or as a result of any Pledgor entering
into this Agreement, have any recourse claims (Rückgriffsansprüche) (including
those on the basis of unjust enrichment (ungerechtfertigte Bereicherung)) or be
entitled to demand indemnification or compensation from any Loan Party or any of
the relevant Loan Party's affiliates or to assign any of these claims. Each
Pledgor hereby irrevocably waives (Verzicht auf Rückgriffsansprüche) and, to the
extent any rights or claims are not covered by such waiver, agrees not to
exercise (pactum de non petendo) any rights or claims that may pass to, or are
otherwise established or created for the benefit of, the relevant Pledgor by
subrogation or otherwise, including any recourse claim against any Loan Party as
a result of: (a) the repayment by the relevant Pledgor of any debt or the
satisfaction of any other obligation of that Loan Party under any of the Loan
Documents; or (b) the enforcement of any Pledge (or any part thereof). 13.
DURATION AND INDEPENDENCE 13.1 This Agreement shall remain in full force and
effect until complete satisfaction of the Secured Obligations. The Pledges shall
not cease to exist if the Secured Obligations have only temporarily been
discharged. 13.2 This Agreement shall create a continuing security interest and
no amendment, restatement, supplement, supersession, extension or other
modification whatsoever in the Credit Agreement or in any document or agreement
related to any of the Credit Agreement shall affect the validity or the scope of
this Agreement nor the obligations that are imposed on the Pledgors pursuant to
it. 13.3 This Agreement is independent from any other security that may have
been or will be given to the Pledgee. Such other security shall not prejudice,
shall not be prejudiced by, and shall not be merged in any way with this
Agreement. 13.4 Waiving § 418 BGB, each Pledgor hereby agrees that the security
created hereunder shall not be affected by any transfer or assumption of the
Secured Obligations to, or by, any third party.



--------------------------------------------------------------------------------



 
[ex1012interestpledgeagre017.jpg]
16 AVAYA Interest Pledge Agreement (FRA#284857) 14. RELEASE OF PLEDGES
(PFANDFREIGABE) 14.1 The Parties are aware that upon complete satisfaction of
the Secured Obligations the Pledges will cease to exist by operation of German
mandatory law due to their accessory nature (Akzessorietät). Upon written
request of the Pledgors, the Administrative Agent (acting on behalf of the
Pledgees) will declare the release of the Pledges (Erlöschen der Pfandrechte)
and all other obligations under this Agreement to the Pledgors as a matter of
record as soon as reasonably practicable after the Secured Obligations have been
completely and irrevocably discharged. 14.2 At any time when the total value of
any and all Security granted by the Pledgors and any of the other Foreign Loan
Parties to secure the Secured Obligations, which can be expected to be realised
in the event of an enforcement of any and all Security (realisierbarer Wert),
exceeds 110% of the Secured Obligations (the "Limit") not only temporarily, in
the opinion of an internationally recognised firm of independent public
accountants, investment bank or appraisal firm, the Pledgees shall, on demand of
the Pledgors, release such part of the Security (Sicherheitenfreigabe) as the
Pledgees may in their sole discretion determine so as to reduce the realisable
value of the Security to the Limit. 15. INDEMNITY Section 10.05 of the Credit
Agreement shall apply accordingly as explicitly set out in this Agreement. 16.
NOTICES AND LANGUAGE 16.1 All notices, consents, and other communications
hereunder shall be made in writing and shall be hand-delivered or sent by
facsimile or courier to the following addresses, or to such other recipients or
addresses as notified by the respective Party to the other Parties in writing no
later than 5 (five) Business Days before any subsequent notices or
communications will be sent to such Person: to Pledgor 1: AVAYA VERWALTUNGS GMBH
Address: Theodor-Heuss-Allee 112 60486 Frankfurt am Main Germany Telefax: (0049)
(69) 7505 56384 Attention: Wolfgang Zorn Area Controller DACH to Pledgor 2:
AVAYA GERMANY GMBH Address: Theodor-Heuss-Allee 112 60486 Frankfurt am Main
Germany Telefax: (0049) (69) 7505 56384



--------------------------------------------------------------------------------



 
[ex1012interestpledgeagre018.jpg]
17 AVAYA Interest Pledge Agreement (FRA#284857) Attention: Wolfgang Zorn Area
Controller DACH to Pledgor 3: TENOVIS TELECOM FRANKFURT GMBH & CO KG Address:
Theodor-Heuss-Allee 112 60486 Frankfurt am Main Germany Telefax: (0049) (69)
7505 56384 Attention: Wolfgang Zorn Area Controller DACH to the Partnership:
AVAYA GMBH & CO. KG Address: Theodor-Heuss-Allee 112 60486 Frankfurt am Main
Germany Telefax: (0049) (69) 7505 56384 Attention: Wolfgang Zorn Area Controller
DACH in each case with copy to: Adele Freedman Address: c/o Avaya Inc. 4655
Great American Parkway Santa Clara, CA 95054 U.S.A. Michael Lee Address: ROPES &
GRAY LLP Prudential Tower, 800 Boylston Street Boston, MA 02199-3600 U.S.A. to
the Pledgees to the Administrative Agent: CITIBANK, N.A. Address: Attn: 390
Greenwich Street, 1st Floor New York, NY 10013 Brendan Mackay Telephone: (001)
(212) 723-3752 Telefax: (001) (646) 291-3363 16.2 Proof of posting or dispatch
of any notice or communication to any Pledgor shall be deemed (widerlegbare
Vermutung) to be proof of receipt in the case of a letter, on the second
Business Day in the country of receipt after posting and in the case of a fax
transmission or cable on the Business Day in the country of receipt immediately
following the date of its dispatch. 16.3 Any notice or other communication under
or in connection with this Agreement shall be in the English language or, if in
any other language, accompanied by a translation into the English language. In
the event of any conflict between the English language



--------------------------------------------------------------------------------



 
[ex1012interestpledgeagre019.jpg]
18 AVAYA Interest Pledge Agreement (FRA#284857) text and the text in the other
language, the English language text shall prevail (including in case of
translations into the English language). 17. PARTIAL INVALIDITY, NO IMPLIED
WAIVER 17.1 Without prejudice to any other provision hereof, if at any time any
provision hereof is or becomes void (nichtig), invalid, illegal or unenforceable
in any respect in any jurisdiction or with respect to any Party, this shall not,
to the fullest extent permitted by mandatory, applicable law, render void,
invalid, illegal or unenforceable such provision or provisions in any other
jurisdiction or with respect to any other Party and shall not affect or impair
the validity, legality and enforceability of the remaining provisions hereof.
Such void, invalid, illegal or unenforceable provision shall be deemed replaced
by such valid, legal and enforceable provision that comes as close as reasonably
possible to the commercial intentions of the Parties. Should a gap
(Regelungslücke) become evident in this Agreement, such gap shall, without
affecting or impairing the validity, legality and enforceability of the
remaining provisions hereof, be deemed to be filled with such provision as comes
as close as reasonably possible to what the Parties would have intended in
accordance with the purpose of this Agreement had they considered the point at
the time of conclusion of this Agreement. § 139 BGB shall not at all apply. 17.2
No failure to exercise, nor any delay in exercising, on the part of the
Administrative Agent or any of the (other) Pledgees, any right or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right or remedy prevent any further or other exercise thereof or
the exercise of any other right or remedy. The rights and remedies provided
hereunder are cumulative and not exclusive of any rights or remedies provided by
law. 17.3 In particular, the Pledges shall not be affected and shall in any
event extend to any and all Interest in the Partnership even if the number or
nominal value of the relevant Existing Interest or the aggregate capital of the
Partnership as stated in Clause 2 are inaccurate or deviate from the actual
facts. 18. AMENDMENTS Any amendment of, supplement to, or any other modification
of this Agreement, including this Clause 18 (Amendments), shall be made in
writing by the Parties hereto, unless a stricter form is required by operation
of law. 19. COSTS AND EXPENSES Section 10.04 of the Credit Agreement shall apply
accordingly as explicitly set out in this Agreement. 20. ASSIGNS AND TRANSFEREES
This Agreement shall be binding upon the Parties and their respective successors
in law. The Administrative Agent and the (other) Pledgees shall be entitled to
assign or otherwise transfer any and all of their rights and duties under this
Agreement to any third party in accordance with the Credit Agreement and, solely
to in the case of the (other) Pledgees, to the extent such third party becomes a
Lender under the Credit



--------------------------------------------------------------------------------



 
[ex1012interestpledgeagre020.jpg]
19 AVAYA Interest Pledge Agreement (FRA#284857) Agreement. None of the Pledgors
shall be entitled to any such assignment or transfer other than pursuant to a
transaction permitted by the Credit Agreement. The Parties hereby agree that any
such Person, who is an assignee and/or transferee of a Secured Party pursuant to
the Loan Documents shall become a Pledgee for the purposes of this Agreement.
21. PLACE OF JURISDICTION The district court (Landgericht) in Frankfurt am Main
shall, to the extent legally permissible, have exclusive jurisdiction for any
and all disputes arising under or in connection with this Agreement; provided,
however, that the Administrative Agent and the (other) Pledgees shall also be
entitled to take action against any of the Pledgors in any other court of
competent jurisdiction and that the taking of proceedings against any Pledgor in
any one or more jurisdictions shall not preclude the taking of proceedings in
any other jurisdiction (whether concurrently or not) if and to the extent
permitted by applicable law.



--------------------------------------------------------------------------------



 
[ex1012interestpledgeagre021.jpg]




--------------------------------------------------------------------------------



 
[ex1012interestpledgeagre022.jpg]




--------------------------------------------------------------------------------



 
[ex1012interestpledgeagre023.jpg]




--------------------------------------------------------------------------------



 
[ex1012interestpledgeagre024.jpg]




--------------------------------------------------------------------------------



 
[ex1012interestpledgeagre025.jpg]




--------------------------------------------------------------------------------



 